DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-4,8,10-14 and 20-25 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. This application is in condition for allowance except for the presence of claims 26-45 directed to group non-elected without traverse.  Accordingly, claims 26-45 have been cancelled.

                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of evaluating the redirecting or forward data between devices. However, the prior art of record such as Pineau ‘010  teaches forwarding printing data using a mobile device and a printer. However, The prior art of record fails to teach or suggest by a single reference or combination of references a system (method, apparatus or computer program) a first information generated from a first device, transmitted wired or wirelessly via a bi-directional port on the first device; an information redirector device, comprising: a receiver receiving the first information transmitted from the first device; and a wireless transmitter configured to transmit the received first information to one or more target-destination devices connected to a network; wherein the first information from the first device can be transmitted to the one or more target-destination devices without requiring a modification to the first device.., as recited in independent claims



3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

December 03, 2021